59214: Case View
	
	
	
		

	
	
	
	
	

	
		
	
	
	
     

	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	

	
	 
	














The Supreme Court
of Nevada







Appellate Case Management System




C-Track, the browser based CMS for Appellate Courts











			
			
				
				
					Case Search
				
			
				
				
					Participant Search
				
			
			
		

























Cases


							
								Case Search
							
						

							
								Participant Search
							
						









Disclaimer: The information and documents available here should not be relied upon as an official record of action.Only filed documents can be viewed.  Some documents received in a case may not be available for viewing.Some documents originating from a lower court, including records and appendices, may not be available for viewing.For official records, please contact the Clerk of the Supreme Court of Nevada at (775) 684-1600.



Case Information: 59214


Short Caption:TERRY VS. SAPPHIRE/SAPPHIRE GENTLEMEN'S CLUBClassification:Civil Appeal - General - Other


Lower Court Case(s):Clark Co. - Eighth Judicial District - A602800Case Status:Disposition Filed


Disqualifications:Panel Assigned:
					En Banc
					


Replacement:


To SP/Judge:09/26/2011 / Kunin, IsraelSP Status:Completed


Oral Argument:03/05/2013 at 11:30 AMOral Argument Location:Regional Justice Center


Submission Date:03/05/2013How Submitted:After Oral Argument





+
						Party Information
					


RoleParty NameRepresented By


AppellantJessica Anne MorganSean E. Brearcliffe
							(Rusing & Lopez)
						Thomas Christensen
							(Christensen Law Offices, LLC)
						Michael J. Rusing
							(Rusing & Lopez)
						Robert L. Starr
							(The Law Offices of Robert L. Starr)
						


AppellantMarlene NunoSean E. Brearcliffe
							(Rusing & Lopez)
						Thomas Christensen
							(Christensen Law Offices, LLC)
						Michael J. Rusing
							(Rusing & Lopez)
						Robert L. Starr
							(The Law Offices of Robert L. Starr)
						


AppellantMichele CosperSean E. Brearcliffe
							(Rusing & Lopez)
						Thomas Christensen
							(Christensen Law Offices, LLC)
						Michael J. Rusing
							(Rusing & Lopez)
						Robert L. Starr
							(The Law Offices of Robert L. Starr)
						


AppellantSelena Denise PelaezSean E. Brearcliffe
							(Rusing & Lopez)
						Thomas Christensen
							(Christensen Law Offices, LLC)
						Michael J. Rusing
							(Rusing & Lopez)
						Robert L. Starr
							(The Law Offices of Robert L. Starr)
						


AppellantTina CharestSean E. Brearcliffe
							(Rusing & Lopez)
						Thomas Christensen
							(Christensen Law Offices, LLC)
						Michael J. Rusing
							(Rusing & Lopez)
						Robert L. Starr
							(The Law Offices of Robert L. Starr)
						


AppellantZuri-Kinshasa Maria TerrySean E. Brearcliffe
							(Rusing & Lopez)
						Thomas Christensen
							(Christensen Law Offices, LLC)
						Michael J. Rusing
							(Rusing & Lopez)
						Robert L. Starr
							(The Law Offices of Robert L. Starr)
						


RespondentSapphire/Sapphire Gentlemen's ClubTami D. Cowden
							(Greenberg Traurig, LLP/Las Vegas)
						Mark E. Ferrario
							(Greenberg Traurig, LLP/Las Vegas)
						


RespondentSHAC, LLCTami D. Cowden
							(Greenberg Traurig, LLP/Las Vegas)
						Mark E. Ferrario
							(Greenberg Traurig, LLP/Las Vegas)
						





+
						Due Items
					


Due DateStatusDue ItemDue From


11/24/2014OpenRemittitur



14-36051: This document is currently unavailable. If you need a copy of this document, please contact Clerk's Office at (775)684-1600.


Docket Entries


DateTypeDescriptionPending?Document


09/19/2011Filing FeeFiling fee due for Appeal.  Filing Fee will be forwarded by the District Court.


09/19/2011Notice of Appeal DocumentsFiled Notice of Appeal. Appeal docketed in the Supreme Court this day. (Docketing statement mailed to counsel for appellant.)11-28516




09/19/2011Notice/OutgoingIssued Notice of Referral to Settlement Program.  This appeal may be assigned to the settlement program.  Timelines for requesting transcripts and filing briefs are stayed.11-28518




09/20/2011Filing FeeE-Payment $250.00 from Thomas Christensen


09/26/2011Settlement NoticeIssued Notice: Assignment to Settlement Program - Settlement Judge: Israel Kunin.11-29164




09/28/2011Filing FeeReturned Filing Fee. Check No. 100346 returned to Christensen Law Offices.


10/10/2011Order/Clerk'sFiled Order Granting Extension Per Telephonic Request. Docketing statement due:  October 17, 2011.11-30944




10/10/2011Notice of Appeal DocumentsFiled Notice of Appeal/Amended/Supplemental.11-30961




10/17/2011Docketing StatementFiled Docketing Statement Civil Appeals.11-31934




10/20/2011Notice of Appeal DocumentsFiled Notice of Appeal/Amended/Supplemental.  Second Amended.11-32464




10/26/2011Settlement Program ReportFiled ECAR/Appropriate for Settlement Program. This case is appropriate for mediation and a settlement conference is scheduled for 12/5/11.11-33033




11/02/2011Notice of Appeal DocumentsFiled Notice of Appeal/Amended/Supplemental.11-33744




11/03/2011Filing FeeReturned Filing Fee. Check No. 100480 returned to Christensen Law Offices.


12/05/2011Settlement Program ReportFiled Final Report/No Settlement. The parties were unable to agree to a settlement of this matter. Settlement Program Status Report11-37237




12/08/2011Settlement Order/ProceduralFiled Order: No Settlement/Briefing Reinstated. The parties were unable to agree to a settlement.  Appellant(s): 15 days transcript request; 90 days opening brief and appendix.11-37634




12/14/2011Transcript RequestFiled Request for Transcript of Proceedings. Transcripts requested: 8/10/11 and 9/28/11.11-38391




12/14/2011Transcript RequestFiled Certificate of No Transcript Request. Amended Certificate of Transcript Request - Certificate of No Transcript.11-38434




02/09/2012MotionFiled Stipulation to Extend Time for Appellants to File Opening Brief and Appendix.12-04467




02/09/2012Notice/OutgoingIssued Notice Motion/Stipulation Approved. The stipulation to extend time to file opening brief is approved.  Due date: April 6, 2012.12-04469




04/04/2012AppendixFiled Joint Appendix Vol 1.12-10724




04/04/2012AppendixFiled Joint Appendix Vol 2.12-10725




04/04/2012AppendixFiled Joint Appendix Vol 3.12-10726




04/04/2012AppendixFiled Joint Appendix Vol 4.12-10727




04/04/2012AppendixFiled Joint Appendix Vol 5.12-10728




04/04/2012Notice/IncomingFiled Appellants' NRAP 7.1 Disclosure.12-10730




04/04/2012BriefFiled Appellant's Opening Brief.12-10742




04/06/2012AppendixFiled Joint Appendix. (Sealed documents for Joint Appendix)


05/02/2012MotionFiled Stipulation to Extend Time for Respondents' to File Answering Brief and Appendix.12-13895




05/18/2012MotionFiled Stipulation to Extend Time for Respondents' to File Answering Brief and Supplemental Appendix (Second Request).12-15856




05/21/2012AppendixFiled Supplemental Appendix.12-16073




05/22/2012AppendixReceived Supplemental Appendix Docs (SEALED). (FILED PER 5/29/12 ORDER).


05/22/2012BriefReceived Answering Brief of Respondent Shac, LLC, DBA Sapphire Gentlemen's Club. (FILED PER 5/29/12 ORDER).


05/29/2012Order/ProceduralFiled Order Approving Stipulations for Extensions of Time. The clerk of this court shall file respondents' answering brief and supplemental appendix, both of which were provisionally received in this court on May 22, 2012. Appellants shall have until June 29, 2012, to file and serve any reply brief.12-16741




05/29/2012BriefFiled Answering Brief of Respondent SHAC, LLC dba Sapphire Gentlemen's Club.12-16742




05/29/2012AppendixFiled Supplemental Appendix (SEALED).


06/27/2012BriefFiled Appellants' Reply Brief.12-20165




06/27/2012Case Status UpdateBriefing Completed/To Screening.


11/27/2012Order/ProceduralFiled Order Directing Clerk to Schedule Oral Argument. The clerk of this court is directed to schedule this matter for oral argument before the en banc court on the next available calendar.12-37348




01/17/2013Notice/OutgoingIssued Notice Scheduling Oral Argument. Oral argument is scheduled for Tuesday, March 5, 2013, @ 11:30 a.m. in Las Vegas. Argument shall be limited to 30 minutes.13-01908




02/19/2013Notice/OutgoingIssued Oral Argument Reminder Notice.13-05103




03/05/2013Case Status UpdateOral argument held this day. Case submitted for decision. Before the En Banc Court.


09/12/2013BriefFiled Notice of Supplemental Authority.(Appellants)13-27029




12/27/2013BriefFiled Notice of Second Supplemental Authority.13-39439




01/09/2014BriefFiled Response to Appellants' Notice of Second Supplemental Authority.14-00902




07/09/2014BriefFiled Notice of Third Supplemental Authorities.14-22207




10/30/2014Opinion/DispositionalFiled Authored Opinion. "Reversed and remanded with instructions." Before the Court En Banc. Author: Pickering, J. Majority: Pickering/Gibbons/Hardesty/Parraguirre/Douglas/Cherry/Saitta. 130 Nev. Adv. Opn. No. 87. EN BANC14-36051




11/10/2014MotionFiled Appellants' Bill of Costs.Y14-37028




11/13/2014Notice/IncomingFiled Notice of Withdrawal of Bill of CostsY14-37526




11/14/2014MotionFiled Motion for Extension of Time to File Petition for Rehearing.Y14-37714